DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed June 29, 2021. Claims 1-20 are pending.  

Terminal Disclaimer
The terminal disclaimer filed on disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,616467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner Notes
 	Applicant Representative contacted the Examiner to correct the NOA mailed 08/17/2021 because the claims allowed on the PTO37 and the Office Action did not match. A corrected NOA is hereby enclosed. 

Allowable Subject Matter
Claims 1-20  are allowed.
The closest prior art of record is  Meynants  (Pub No.: US 2014/0145068 A1) in view of Samurov et al  (Pub No.: US 2015/0365584 A1). Meynants  discloses an imaging device (perform phase detect auto-focusing – see abstract), comprising: a condensing lens (401 – see Fig. 30); an image sensor configured to detect light passing through the condensing lens and comprising a pixel matrix, wherein the pixel matrix 
 	However, Meynants  does not expressly disclose divide the autofocused pixel data into a first subframe and a second subframe, calculate image features of at least one of the first subframe and the second subframe.
 	Samurov discloses autofocus for imaging devices (see abstract) divide the autofocused pixel data into a first subframe and a second subframe (see [p][0031]), calculate image features of at least one of the first subframe and the second subframe (see [p][0034]).
 	However, the combination of Meynants  and Samurov as a whole does not teach wherein the image features comprise module widths of a finder pattern, and the finder pattern has a predetermined ratio, a Harr-like feature, or a Gabor feature. 
	The current method improvement over the prior art determining a depth difference of the image region from a predetermined focal length according to a lookup table when an offset corresponding to an image region is obtained. Also the depth of the image region is obtainable by adding the depth difference to or subtracting the depth difference from the predetermined focal length. Furthermore, to increase the identification accuracy, a processor calibrates brightness of a first subframe and the second subframe identical by a shading algorithm. Accordingly, it is able to correctly identify corresponded image regions in the first subframe and the second subframe. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        September 14, 2021